Citation Nr: 0830865	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-17 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus, or 
ringing in the ears.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on a merged appeal from November 2006 and November 2007 
ratings decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  The November 
2006 rating decision denied entitlement to a TDIU, and the 
November 2007 rating decision denied entitlement to service 
connection for hearing loss, tinnitus, and a left hip 
disability.

In July 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss, tinnitus, and a left hip disability.  He 
essentially contends that the hearing loss and tinnitus were 
incurred as a result of noise exposure while working on jets 
in service.  He contends that his left hip disability is 
secondary to a service-connected left foot disability.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  

The Board finds that the standards of McLendon are met for 
these claims.  There is evidence of current hearing loss and 
tinnitus, evidence of documented in-service noise exposure, 
and lay contentions of a continuity of symptomatology since 
service.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 
(2002) (Holding that under 38 U.S.C.A § 5103A(d)(2), VA was 
to provide a medical examination where, the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge).  There is 
also evidence of a current left hip disability, and the 
veteran has been service connected for the left foot 
disability that he contends has led to increasing 
symptomatology in his left hip.  

In light of this record, the Board finds that comprehensive 
medical examinations are warranted to determine if the 
appellant's current hearing loss and tinnitus were incurred 
during active service, and to determine if the veteran's left 
hip disability was either caused or aggravated by his 
service-connected left foot disability.

The veteran is also seeking entitlement to a TDIU.  The claim 
for a TDIU is inextricably intertwined with the veteran's 
claims for service connection, because adjudication of the 
service connection claims may affect the merits and outcome 
of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Thus, the veteran's claims of entitlement 
to service connection for bilateral hearing loss, tinnitus, 
and a left hip disability must be fully adjudicated and 
developed by the AMC before the Board can render a final 
decision regarding the veteran's claim for a TDIU. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AMC should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a pertinent VA 
examination to determine the nature, 
extent, and etiology of the veteran's 
claimed hearing loss and tinnitus.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including an audiological evaluation, 
should be conducted.  If found, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the hearing loss and/or tinnitus is 
related to the veteran's military service.  
The medical rationale for the opinion 
should be provided, citing the objective 
medical findings leading to the 
conclusion(s).

2.  The AMC should also arrange for the 
veteran to undergo an appropriate VA 
examination with respect to the issue of 
service connection for a left hip 
disability, claimed as secondary to the 
service-connected traumatic arthritis of 
the third metatarsophalangeal joint of the 
left foot.  Any appropriate tests and 
studies, including x-rays, should be 
performed, and the findings should be 
reported in detail.  The examiner should 
provide a medical opinion as to whether it 
is at least as likely as not that any 
current left hip disability 1) is directly 
related to service, 2) is due to or the 
result of the veteran's service-connected 
left foot disability, or 3) was 
permanently aggravated by the veteran's 
left foot disability.  If the examiner 
finds that a service-connected disability 
aggravated an existing left hip 
disability, then the examiner should 
express an opinion as to what level of 
disability is attributable to such 
aggravation.  The medical rationale for 
the opinion should be provided, citing the 
objective medical findings leading to the 
conclusion(s).

3.  The AMC should then readjudicate the 
claims for service connection and a TDIU.  
If any claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



